Citation Nr: 1415963	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-05 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to service-connected diabetes mellitus and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to March 1953, May 1960 to November 1968, and November 1972 to February 1974, including service in the Republic of Vietnam in April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The April 2010 rating decision, inter alia, denied service connection for bilateral hearing loss (hearing loss), tinnitus, and bilateral upper diabetic peripheral neuropathy (peripheral neuropathy).  In May 2010, the Veteran filed a notice of disagreement (NOD).  In January 2012, the RO issued a statement of the case (SOC).  In March 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) requesting a hearing before a Veterans Law Judge of the Board at a local VA office.  In July 2012, the RO issued a supplemental statement of the case (SSOC).

In December 2013, the RO notified the Veteran by letter to his address of record that a hearing was scheduled at its local VA office on February 4, 2014.  The hearing notice was not returned by the U.S. Postal Service as undeliverable, and the Veteran did not attend the hearing as scheduled.  If a Veteran is not present for a hearing and has failed to show good cause, the hearing request will be considered withdrawn.  38 C.F.R. § 20.704(d).  Because the claims file contains no communication showing good cause by the Veteran for missing the scheduled hearing, the Board considers his request withdrawn.

Although the RO adjudicated the Veteran's service connection claim for hearing loss as a new claim on the merits, the claim is based on the same factual basis as the Veteran's October 1997 claim for service connection for hearing condition, and new and material evidence is necessary to reopen it.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  Accordingly, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In light of the foregoing, the Board has recharacterized the issue of hearing loss as noted on the cover page of this decision.

Furthermore, because the Veteran served in the Republic of Vietnam in April 1967, he is eligible for presumptive service connection for certain disabilities based upon exposure to an herbicide agent, and the record reflects service-connection awards on this basis for other disabilities that are not currently on appeal.  Therefore, the Board has also recharacterized the issue of peripheral neuropathy.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS, with the exception of a March 2014 Appellate Brief, reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In a final decision issued in 1998, the RO denied the Veteran's claim of entitlement to service connection for hearing condition and advised him of the denial of his claim and of his appellate rights.

2.  Additional evidence received since the RO's 1998 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  There is no showing of a current disability involving tinnitus.

5.  There is no showing of a current disability involving bilateral upper extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The RO's 1998 rating decision denying service connection for hearing condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997, 1998) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  The criteria for service connection for bilateral upper extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Prior to the initial rating decision in this matter, a February 2010 letter from the RO to the Veteran advised him of what information and evidence was needed to substantiate his service connection claims for hearing loss, tinnitus, and peripheral neuropathy, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the February 2010 letter also included notice of what evidence would be needed to demonstrate presumptive service connection due to herbicide exposure, it did not include notice of what evidence would be required to support a claim of secondary service connection or a request to reopen a claim for service connection based upon new and material evidence.  Neither the January 2012 SOC nor the July 2013 SSOC provided such notice.

Nevertheless, the Board finds that VA has satisfied its duty to notify under the VCAA as the lack of fully compliant VCAA notice in the present case is harmless.  In this regard, the United States Supreme Court held in Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error in question was harmful by at least providing an explanation as to how the error caused harm.  See also 38 U.S.C.A. § 7261(b)(2).  Thus, the Board must consider the specific facts of an appellant's case to determine whether she has actually been prejudiced by any notice error.  Specifically, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Court of Appeals for Veterans Claims (Court) held that lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  The Court also observed that a finding that any error did not actually affect the outcome of a claim or compromise the "essential fairness of the adjudication" shows that the error in question was not prejudicial.  Id. at 116.

Here, the lack of notice concerning a claim to reopen is not prejudicial to the Veteran as the Board has granted his request to reopen his claim for service connection for hearing loss.  The lack notice concerning secondary service connection only applies to the Veteran's claim of peripheral neuropathy.  Such notice would have alerted the Veteran that he needed evidence (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As explained below, the Board has found that service connection for peripheral neuropathy is not warranted because no such current disability has been shown by the competent evidence of record, and the issue of nexus or causation was not reached.  The February 2010 letter, January 2012 SOC, and July 2013 SSOC provided the Veteran with ample notice that a claim for service connection, asserted under any theory of entitlement, requires a showing of the essential element of a current disability.  Accordingly, under the circumstance of this case, the Board finds that the lack of notice concerning secondary service connection was not prejudicial as it did not actually affect the outcome of the Veteran's claim for peripheral neuropathy or compromise the "essential fairness of the adjudication."  See id. at 116.

Relevant to the duty to assist, the record reflects that VA has made reasonable efforts to obtain or to assist the Veteran in acquiring all relevant records pertinent to the matter herein decided and providing examinations.  In this regard, the Veteran's available service treatment records, VA treatment records, and private medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Under the circumstances, the Board finds that VA's duty to assist the Appellant obtain all relevant records has been satisfied.

The Veteran was also afforded VA examinations in March 2010 and July 2013.  In March 2010, the Veteran underwent a VA examination to assess the nature and etiology of his hearing loss and tinnitus.  The examiner interviewed the Veteran, reviewed the Veteran's claim file, conducted an audiological examination, and offered a medical opinion with sufficient rationale concerning the Veteran's hearing loss; the examiner did not provide an opinion concerning tinnitus as the Veteran denied that he had ever experienced tinnitus.  In July 2013, the Veteran underwent VA examination for his peripheral neuropathy, for which the examiner interviewed the Veteran, reviewed the Veteran's claim file, conducted an in-person examination of the Veteran, and diagnosed the Veteran with sensory-motor peripheral polyneuropathy of bilateral lower extremities.  Because the examination was negative for any finding of peripheral neuropathy of the upper extremities, the examiner did not proffer an opinion on such disability, however the Board finds that none was needed as no such disability was found.  Neither the Veteran nor his representative has alleged that these examinations are inadequate for determination of service connection.  Consequently, the Board finds the March 2010 and July 2013 VA examinations sufficient to adjudicate the Veteran's service connection claims, and no further examination is necessary.

In sum, the Board finds that VA has satisfied its heightened duty to assist under the VCAA.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

2. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain chronic diseases, to include sensorineural hearing loss as an organic disease of the nervous system, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In the instant case, the record reflects that the Veteran served in the Republic of Vietnam in April 1967.  See U.S. Air Force Notification of PCS Reassignment (submitted by the Veteran in May 2010).  Therefore, he is presumed to have been exposed to herbicides coincident to such service.

The diseases presumptively associated with herbicide exposure include chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

In September 2011, the National Academy of Sciences (NAS) issued Veterans and Agent Orange: Update 2010 (Update 2010).  The Secretary of VA has determined, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for various health outcomes, to include hypertension.  See 75 Fed. Reg. 32,540 (June 8, 2010)

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen, 7 Vet. App. at 448.  Nevertheless, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186, aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears)); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In its analysis, the Board has considered the Veteran's statements concerning his claimed disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

a. Hearing Loss and Tinnitus

The Veteran has filed service connection claims for hearing loss and tinnitus which, he indicates, began in 1974.  See February 2010 Claim.  Previously, the Veteran maintained that as part of his military duty he worked around noisy aircraft which resulted in his hearing condition. See October 1997 Claim.

Claim to Reopen Hearing Loss

The Veteran's current claim for service connection for hearing loss is based on the same factual basis as the previously claimed hearing condition.  Therefore, new and material evidence is necessary to reopen the claim.  See Boggs, 520 F.3d at 1336.  Although the RO did not consider the hearing loss claim as one to reopen, there is no prejudice to the Veteran in light of the reopening by the Board herein.

In the present case, the RO, by a decision entered in 1998, denied the Veteran's claim for service connection for hearing condition because the Veteran had failed to prosecute his claim.  In February 1998, the RO sent the Veteran a letter requesting evidence of treatment since discharge, but the Veteran never responded.  Subsequently, the RO notified the Veteran of its decision to deny his claim, and of his appellate rights, but the Veteran did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2013).  As a result, the RO's decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997, 1998) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, the evidence received since the time of the RO's 1998 rating decision includes the following new and material evidence.  Evidence pertinent to the Veteran's hearing loss claim includes private medical evidence concerning the Veteran's hearing loss, a statement from the Veteran himself, and a March 2010 VA examination.  The record reflects that the Veteran was seen by a private audiologist in June 2008 for an audiological examination, which showed hearing loss, and hearing aid.  See June 2 and June 8, 2008 Private Audiological Records.  In his May 2010 NOD, the Veteran indicated rhetorically that his hearing could not have gone from bad to good.  Additionally, the March 2010 VA examination of the Veteran's hearing determined, inter alia, that the Veteran had mild sloping to moderately severe sensorineural hearing loss in the right ear, moderate sloping to moderately severe sensorineural hearing loss in the left ear, and that such hearing loss was less likely as not caused by his noise exposure during military service.

This evidence was not before adjudicators when the Veteran's claim was last denied in 1998, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to unestablished facts necessary to substantiate the claims for service connection for hearing loss, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

However, prior to proceeding to the merits of the claim, the Board must also consider whether any potential prejudice could accrue to the Veteran.  See generally Hickson v. Shinseki, 23 Vet. App. 394 (2010) (noting that, when a Board reopens a claim after the RO has denied reopening the same claim, the matter must generally be returned to the RO for consideration of the merits).  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).  Because the RO adjudicated the Veteran's claim for hearing loss on the merits in April 2010, albeit as a new claim and not as a claim to reopen, there is no potential prejudice to the Veteran in proceeding to adjudicate the claim at this time.

Hearing Loss and Tinnitus

The Veteran essentially claims that his hearing loss and tinnitus began in 1974 because of his exposure to hazardous noise from aircraft while in service.

With respect to the Veteran's claim for service connection for hearing loss, the Board finds that while the first and second elements of service connection are met - current disability and in-service incurrence - the third element of nexus is not shown.  The Board notes that the Veteran has proffered minimal statements as to the onset and symptomology of his hearing loss.

Turning to the first element of service connection, the Board notes that VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during the active military service.  However, a hearing loss disability by these standards must be currently present. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley , 5 Vet. App. at 157.

In June 2008, a private audiologist diagnosed the Veteran with moderate to moderately severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear, with puretone threshold measurements above 40 decibels in frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and speech discrimination scores of 60 percent for the right ear and 80 percent for the left ear.  In March 2010, the Veteran was afforded a VA audiological examination which showed that he has a current hearing loss disability for VA purposes.  The examination revealed the Veteran's speech recognition scores as 96% for the right ear and 80 percent for the left ear, and it revealed the following puretone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
50
60
LEFT
45
45
55
55
65

Because this evidence confirms that the Veteran has a current bilateral hearing loss disability recognized under VA regulations, the first element of service connection is met.

The second element of service connection is satisfied by the Veteran's credible statement that he worked around noisy aircraft for 20 years during his military service and his various DD 214 forms showing his service in the Air Force and in-service work in aircraft maintenance.  See October 1997 Claim.

However, the third element of service connection - nexus or causal connection - is not established by the competent and credible evidence of record.  The only evidence of record of nexus is the March 2010 VA examination.  There, the examiner reviewed the in-service examinations of the Veteran, including a January 1967 isolated duty examination showing normal thresholds in both ears between 500 and 4000 Hertz; an August 1972 PNF examination showing "disabling hearing thresholds" in both ears; and an October 1973 retirement examination showing normal hearing thresholds in both hears form 500 and 4000 Hertz.  The examiner conducted an audiological examination of the Veteran's hearing and diagnosed him with mild sloping to moderately-sever sensorineural hearing loss for the right ear and moderate sloping to moderately severe sensorineural hearing loss for the left ear.  Nevertheless, the examiner concluded that it is less likely as not that the Veteran's hearing loss is caused or is otherwise related to his exposure to noise in service, explaining that the Institute of Medicine Report on noise exposure in the military determined that noise-induced hearing loss occurs immediately and that there is no scientific support for delayed onset noise-induced hearing loss weeks, month, or years after exposure.  Since the Veteran's October 1973 retirement examination showed binaural hearing thresholds within normal limits, the examiner decided that the Veteran's hearing loss was not caused or related to military noise exposure.

The Board finds the March 2010 VA examination report to be credible and highly probative on the issue of nexus.  Although the examiner did not explain the results of the August 1972 PNF examination showing disabling hearing, the examiner clearly noted and considered them.  The Board thus infers that the examiner did not consider the results of the August 1972 PNF examination to be material to her conclusion, and the Board's evidentiary finding on the persuasiveness of the March 2010 VA examination is not undermined.  The Board further finds that the March 2010 VA examination demonstrates a lack of nexus or causal connection between the Veteran's hearing loss and his military service.

Moreover, the Boards finds that the other evidence of record concerning the Veteran's hearing loss is either lacking in competency or irrelevant to the issue.  In his February 2010 claim, the Veteran indicated that his hearing loss began in 1974.  Additionally, in his May 2010 NOD, the Veteran rhetorically asked, how could his hearing go from bad to good, which the Board interprets as an assertion that his hearing was bad, or disabled, upon separation.  However, the Board finds that the Veteran, while competent to report his perception that his hearing began to decrease at that time, is not competent to medically diagnose himself with hearing loss.  See Barr, 21 Vet. App. at 310; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (although a lay person is competent in certain situations (i.e., to provide a diagnosis of a simple condition), a lay person is not competent to provide evidence as to more complex medical questions) (2007).  Additionally, Board credits the competent and credible October 1973 Retirement Examination showing that the Veteran's hearing was within normal limits upon his separation from service.  Finally, because the June 2008 private audiological record does not address the etiology or cause of the Veteran's hearing loss, it is irrelevant to consideration of nexus.

Accordingly, the Board finds that although the first two elements of service connection for hearing loss are met, the third and final element of nexus or causation is not established as the preponderance of the competent and credible evidence of record weighs against a finding that the Veteran's hearing loss was caused or related to his military service.  The Board also finds that the Veteran is not entitled to service connection for hearing loss on a presumptive basis, as there is no competent and credible evidence suggesting that the Veteran's hearing loss manifested in service or within the presumptive period.  Accordingly, he is not entitled to service connection for hearing loss on either a direct or presumptive basis, including on the basis of continuity of symptomology.

With respect to the Veteran's tinnitus claim, the record fails to show that he has any current disability of tinnitus.

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

During the March 2010 VA examination, the Veteran reported that he has never experienced tinnitus.  The only other mention of tinnitus in the record, outside of the March 2010 VA examination, is in the Veteran's February 2010 claim, in which he cursorily asserts that his tinnitus began in 1974 without offering any detail whatsoever about the onset of his purported tinnitus or its symptoms.  Because the February 2010 tinnitus claim is completely lacking in any informative detail or information concerning the condition, the Board does not assign any probative value to the Veteran's bare assertion of tinnitus in his February 2010 claim.  Moreover, during the March 2010 VA examination, the Veteran unambiguously denied that he had ever experienced tinnitus.  The Board credits the Veteran's denial and finds that there is no evidence that the Veteran has a current disability of tinnitus.  Accordingly, the first element of service connection is not met, and service connection for tinnitus cannot be granted.

b. Bilateral Upper Extremity Peripheral Neuropathy

The Veteran also claims that he has bilateral upper diabetic neuropathy which began in 1995.  See February 2010 Claim.  

To prevail on such claim, whether under a theory of direct, presumptive, or secondary service connection, the Veteran must show that he has a current disability of upper bilateral peripheral neuropathy.  The competent and credible evidence record, however, does not establish that the Veteran has such disability.

The pertinent evidence of record includes numerous private medical records and a July 2013 VA examination of the Veteran for peripheral neuropathy.  The Veteran submitted private medical records dating from December 2003 to February 2010.  The Board's careful review of these records reveals that they are negative for complaints, symptoms, signs, treatment, diagnoses, or assessments of peripheral neuropathy of the upper extremities.  At best, these records show complaints related to the Veteran's lower extremities, including edema, swelling, cramping, venous insufficiency, and restless legs syndrome.  The only complaint related to the Veteran's upper extremities consists of some mild bruising to his arms, however the examining physician attributed the bruising to the Veteran's prescription for Coumadin.  See May 5, 2006, August 31, 2006 Private Medical Records.  Because these records predominantly show treatment for other conditions, including cardiac and prostate conditions, and provide no evidence whatsoever of upper bilateral peripheral neuropathy, the Board finds them irrelevant to the Veteran's claim.

The only competent and credible evidence of record of peripheral neuropathy is provided in a report of a July 2013 VA examination for the same condition.  There, the examiner diagnosed the Veteran with sensory-motor peripheral polyneuropathy of bilateral lower extremities.  During the examination, the Veteran disclosed that the first started to experience numbness and tingling of his legs and feet in 2008, however he made no mention of any such or other related symptoms concerning his upper extremities.  The examiner conducted examination of both the Veteran's upper and lower extremities.  The Veteran, however, exhibited no symptoms of peripheral neuropathy in his upper extremities - no constant pain, no intermittent pain, parasthesias or dysethesias, or numbness - and he exhibited normal upper extremity strength and reflexes and had normal results with respect to other tests involving his upper extremities.  Accordingly, the examiner concluded that the Veteran does not have an upper extremity diabetic peripheral neuropathy.  Because there is no evidence of a current disability of peripheral neuropathy, the Board cannot grant service connection for such disability under any theory of entitlement.

In the final analysis, the Board finds that the competent and credible evidence shows that the Veteran has a current disability of hearing loss which was incurred in service, but that it was not caused or otherwise related to his military service.  Additionally, there is no competent and credible evidence that the Veteran has a current disability of tinnitus or peripheral neuropathy.  As such, service connection for hearing loss, tinnitus, and peripheral neuropathy is not justified.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, as it must in every case and especially where the Veteran's service treatment records are unavailable.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for hearing loss is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to service-connected diabetes mellitus and as due to herbicide exposure, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


